DETAILED ACTION


Election/Restrictions
Applicant’s election without traverse of claims 4, 10, and 11 in the reply filed on April 21, 2022 is acknowledged.


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
The references cited within the IDS documents submitted on September 8, 2021 and July 14, 2020 have been considered.


Drawings
The drawings are objected to because of informalities as follows:
37 CFR 1.84(l) states, in part: “All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views.”
See for example figures 2, 6, 8, 14.
37 CFR 1.84(p)(3) states, in part: “Numbers, letters, and reference characters must measure at least .32 cm. (1/8 inch) in height. They should not be placed in the drawing so as to interfere with its comprehension. Therefore, they should not cross or mingle with the lines. They should not be placed upon hatched or shaded surfaces.” 
Minimum size of text/numerals – see e.g. figure 6
Numerals atop figure/lines – see e.g. figure 11

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification (Abstract)
Applicant is reminded of the proper content of an abstract of the disclosure.  A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art (emphasis added).  If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.  Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.  See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant note: the first sentence of the abstract does not comply with the requirement highlighted above.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 10, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites a “single-crystal diamond substrate” which has a “coalescence boundary”.  A coalescence boundary, for crystal growth, is the region at which separate grains of crystal merge in to a unitary solid.  However, this would not be a single-crystalline structure; rather it would be separate crystal growths merging (at the grain boundaries) in to a single form.  Therefore, the claim is rendered indefinite as these two terms contradict one another.
In addition, claim 4 recites “the coalescence boundary of the single-crystal diamond substrate is a region that exhibits, in a Raman spectrum at a laser excitation wavelength of 785 nm, a full width at half maximum of a peak near 1332 cm-1 due to diamond that is observed to be broader than a full width at half maximum of the peak exhibited by a region different from the coalescence boundary” (emphasis added).  Diamond is well known to have a peak at 1332 cm-1 with FWHM Raman spectroscopy, as evidenced e.g. by Dychalska et al. (“Study of CVD diamond layers with amorphous carbon admixture by Raman scattering spectroscopy”), and it is also well known that the properties of the various forms of carbon can be differentiated by Raman spectroscopy (see Table 1 of Dychalska et al.).  Thus, the limitation highlighted in claim 4 appears to be simply a recitation of a property of a diamond film.  However, the italicized portion of the limitation, which compares the known property of diamond to a different region from the coalescence boundary, is confusing since the region outside the coalescence boundary is also diamond.  Therefore, if a diamond substrate is utilized (as claimed), it would necessarily have the recited Raman shift peak at 1332cm-1, and it is unclear what the limitation is drawing a comparison to.  The applicant is encouraged to amend the limitation to more clearly describe what is intended to be claimed, to avoid confusion and ambiguity.
Claims 10 and 11 are also rejected, since they depend from claim 4 and thus contain the same limitations discussed above.




Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see the attached form PTO-892 for pertinent cited art.
The non-patent literature (NPL) documents relate to diamond growth, including Mosaic growth, Raman spectroscopy, and diamond-based Schottky barrier diodes; however, none of the NPL reference documents, nor the US patent and PGPub documents cited teach a semiconductor drift layer stacked on top of a diamond coalescence boundary of a width of 200µm or more.



				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott B. Geyer (telephone: 571-272-1958). The examiner can normally be reached on Monday to Friday, 10AM - 4PM.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at: http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber (telephone: 571-272-2194).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.
/SCOTT B GEYER/           Primary Examiner, Art Unit 2812